United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2955
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Matthew Glynn Arlen Hayes,              *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 21, 2007
                                Filed: June 27, 2007
                                 ___________

Before COLLOTON, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Matthew Hayes appeals the district court’s1 denial of his motion to modify his
sentence under 18 U.S.C. § 3582(c)(2), or to issue a new commitment order directing
the Bureau of Prisons to comply with the terms of one of the alternative sentences
imposed by the district court prior to United States v. Booker, 543 U.S. 220 (2005).
After filing this appeal, Hayes filed a 28 U.S.C. § 2255 motion in the district court,
arguing that his counsel had ignored his request to pursue a direct appeal of his
sentence. The district court granted the motion to vacate the judgment and

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
resentenced Hayes. Accordingly, we find this appeal is moot, as the instant motion
sought to enforce or modify a judgment that has since been vacated. See Mills v.
Green, 159 U.S. 651, 653 (1895) (when event occurs during pendency of appeal that
renders it impossible for court – if it should decide case in favor of plaintiff – to grant
effective relief, court will dismiss appeal as moot). We therefore dismiss the appeal.
                         ______________________________




                                           -2-